Citation Nr: 0608617	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from June 1959 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2004.  


FINDING OF FACT

Bilateral hearing loss and tinnitus were first shown many 
years after service, and are not due to any in-service 
events, including claimed noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran contends that he developed hearing loss and 
tinnitus due to noise exposure from working on the flight 
deck during service.  His DD Form 214 shows his occupational 
specialty as aircraft electrician.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records include a report of a partial 
audiogram conducted in service, in March 1962.  VA 
audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the examination disclosed pure tone thresholds in 
each ear at the frequencies of 500, 1000, and 2000 hertz of 
25, 20, and 15 decibels, respectively.  There was no mention 
of hearing loss or tinnitus.  The report of the June 1963 
separation examination showed hearing of 15/15 bilaterally to 
the whispered voice test.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

A VA examination was conducted in June 2004.  At the 
examination, the veteran reported noise exposure from the 
flight line during service, without any hearing protection.  
He said that during service, he had intermittent tinnitus.  
After service, he said he worked for 40 years in electrical 
design and engineering.  He said the majority of this work 
had been in a quiet office, with visits into a noisy plant 
maybe once every three months.  He said he always wore 
hearing protection at these times.  

Audiological testing revealed sensorineural hearing loss in 
both ears .  Pure tone thresholds at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz were 30 decibels or more in 
both ears at all frequencies except 500 hertz, and speech 
recognition scores using the Maryland CNC Test were 80 
percent in the right ear and 88 percent in the left ear.  
Thus, the veteran currently has impaired hearing meeting the 
VA definition for hearing loss disability.  38 C.F.R. § 
3.385. 

In the July 2004 opinion, the examiner concluded that the 
sensorineural hearing loss was "less likely as not" the 
result of any activity during service, because there was no 
indication of impaired hearing in the service medical 
records; the veteran did not recall having impaired hearing 
at separation from service; and he was first aware of 
impaired hearing at some time between 1985 and 1990.  
Similarly, with respect to tinnitus, the examiner noted that 
the veteran said he had intermittent tinnitus in service, but 
not at separation.  After service, he had tinnitus beginning 
in about 1985 to 1990, and he now had constant, bilateral 
tinnitus, which varied in intensity.  Based on the absence of 
tinnitus at separation and for many years thereafter, the 
examiner concluded that it was "less likely as not" that 
the current tinnitus was a result of any activity in service.  

There is no other medical evidence of a nexus to service.  
Moreover, there is no contemporaneous evidence of the 
presence of hearing loss until October 1990, when the veteran 
was evaluated by B. Kotton, M.D.  At that time, the veteran 
also reported a history of tinnitus of many years duration.  
On examination, the veteran had bilateral mild to moderate 
sensorineural hearing loss centered around 4,000 Hertz, with 
normal speech discrimination.  Dr. Kotton noted that the 
veteran was intermittently exposed to short bursts of loud 
noise at work, and that he did not wear protection during 
these episodes.  He was warned to wear protection during even 
short term noise exposure.  He was seen again by Dr. Kotton 
in September 1997, with a progressive decrease in hearing 
noted.  At that time, a 6 to 7 year history of tinnitus was 
reported.  He had been exposed to noise in the military and 
was noted to be working in steel mills.  He occasionally 
would wear protection.  

The veteran believes that his hearing loss and tinnitus were 
caused by damage to his ears from noise exposure in service.  
He states that he was exposed to a tremendous amount of noise 
on the flight line, which caused pain and ringing at the 
time, but not noticeable hearing loss.  He feels that was the 
most noise he has ever been exposed to in his life.  He 
states that he has worked in an engineering office for the 
past 42 years, with 99 percent of the time spent in a quiet 
environment.  He also points out that his hearing loss 
developed gradually over time.  He states that although he 
did not notice hearing loss for many years after service, he 
did notice tinnitus, and he feels they were both due to 
inservice noise exposure.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had noise exposure during service or that he experienced 
certain symptoms, such as ringing in the ears.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Indeed, neither the Board nor the 
veteran possesses the necessary medical expertise to 
challenge the results of the medical evaluation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Inasmuch as 
the only medical nexus opinion of record concludes that 
hearing loss and tinnitus are not due to inservice events, 
the Board cannot simply ignore the opinion.  There is no 
medical evidence in support of the veteran's assertion that 
hearing loss and tinnitus are due to inservice events.  

While the veteran believes that acoustic trauma in service 
caused his current tinnitus and hearing loss, this belief is 
contradicted by the only pertinent medical evidence of 
record.  Moreover, the absence of any contemporaneous mention 
of tinnitus or hearing loss until 1990, 27 years after 
service, also weighs against the claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this regard, while 
the veteran currently recollects that he always wore hearing 
protection while exposed to noise at work after service, Dr. 
Kotton's 1990 and 1997 evaluation reports show that this was 
not, in fact, the case.  Thus, the evidence demonstrates that 
hearing loss and chronic tinnitus were not present in 
service, or due to inservice noise exposure.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

In a letter dated in April 2004 (before the initial rating 
decision), the claimant was advised of the information 
necessary to substantiate his claims for service connection, 
as to existence of disability, and a connection between the 
claimant's service and the disability.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with these notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  However, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in failing to provide this notice.  Thus, the 
failure to provide this notice is harmless error.  

The Board also concludes VA's duty to assist has been 
satisfied.  The available service medical records have been 
obtained, and all available medical records identified by the 
veteran have been obtained.  He has not identified any other 
potentially relevant records.  He has been afforded a VA 
examination, with review of the claims file and opinion as to 
etiology of the claimed conditions.    

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


